Putting aside the evidence introduced through defendant Swann as to transactions between himself and his codefendant with the decedent, there remains ample evidence, including unassailable communications between plaintiff insurance company and decedent, from which we are satisfied that decedent at all times intended to designate defendant Swann as his beneficiary. We are also satisfied, that taking into consideration decedent’s habits and temperament, he did all that he could reasonably be expected to do under the circumstances in order to carry out that intention. Judgment unanimously affirmed, with costs. Present — Cohn, J. P., Callahan, Breitel, Bastow and Botein, JJ. [See 284 App. Div. 844.]